DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoemake et al. (US 20150070516 A1).
	Note: all documents that are directly or indirectly incorporated by reference in their entities (paragraphs 0001, 0016)are treated as part of the specification of Shoemake (see for example, MPEP 2163.07 b).

Regarding claim 1, Shoemake discloses a method comprising: 
 	at a device including a non-transitory memory and one or more processors coupled with the non-transitory memory (see, include, but are not limited to, figures 5-6, paragraphs 0033-0035): 
 	obtaining a content item (receiving first media content – see include, but are not limited to, figures 2a-4, para. 0018); 
	identifying, from the content item, a first action performed by one or more representations of agents (identifying, from the first media content, actions such as marker, watermark, etc. performed by one or more users of agents/providers – see include, but are not limited to, figures 2a-4, paragraphs 0104-0106)  ; 
	determining whether the first action breaches a target content rating (determining whether the first action is inappropriate or offensive based on a target content rating of user reference/whether to filter the inappropriate or offensive content based on preference of user preferences – see include, but are not limited to, figures 2a-4, paragraphs 0102-0106); and 
	in response to determining that the first action breaches the target content rating: obtaining a second action that satisfies the target content rating and that is within a degree of similarity to the first action; and replacing the first action with the second action in order to satisfy the target content rating (in response to determining the markers with inappropriate or offensive content to be filtered the rating in user preference: obtain replacement content of different version/clean version of the uncut version with inappropriate or offensive content, the replacement content contain actions/rating that satisfies the rating of user preference and replacement the inappropriate or offensive content with replacement content – see include, but are not limited to, figures 2a-4, paragraphs 0102-0106, 0117, 0134).  

Regarding claim 2, Shoemake discloses the method of claim 1, further comprising performing scene analysis on the content item to identify the one or more representations of the agents and to identify the first action performed by the one or more representations of the agents (analyzing video scenes to identify markers of rating of nudity, profane, sexual content - see include, but are not limited to, paragraphs 0029, 0103, 0133).  

Regarding claim 3, Shoemake discloses the method of claim 1, further comprising performing semantic analysis on the first action to determine whether the first action breaches the target content rating (analysis of word, makers, information in video portion to determine whether the first action is inappropriate, offensive, objectionable, etc. – see include, but are not limited to, paragraph 0013-0014, 0026, 0103).  

Regarding claim 4, Shoemake discloses the method of claim 3, further comprising obtaining the target content rating (obtaining the target content rating via user input of user preferences – see include, but not limited to, figure 4, paragraphs 0027, 0102, 0179, 0218).  

Regarding claim 5, Shoemake discloses the method of claim 4, wherein obtaining the target content rating comprises detecting a user input that indicates the target content rating (see include, but are not limited to, figure 4, paragraphs 0102, 0106, 0107, 0127).  

Regarding claim 6, Shoemake discloses the method of claim 3, further comprising determining the target content rating based on an estimated age of a target viewer (age of user/child – see include, but not limited to, figure 2a, paragraphs 0020, 0103, 0218).  

Regarding claim 7, Shoemake discloses the method of claim 6, wherein determining the target content rating based on an estimated age of a target viewer comprises: determining the estimated age of the target viewer viewing a display coupled with the device; and determining the target content rating based on the estimated age of the target viewer (determining the target content rating based on age of user/child user viewing the content – paragraphs 0026, 0104, 0107, 0134).  

Regarding claim 8, Shoemake discloses the method of claim 6, wherein determining the target content rating based on an estimated age of a target viewer comprises determining the target content rating based on a parental control setting (see para. 0179, 0102, 0123).  

Regarding claim 9, Shoemake discloses the method of claim 3, further comprising determining the target content rating based on a geographical location of a target viewer (determining the target content based on geographic region/location of user – see paragraphs 0060, 0087, 0247, 0056).  

Regarding claim 10, Shoemake discloses the method of claim 9, wherein determining the target content rating based on a geographical location of a target viewer comprises: determining the geographical location of the target viewer viewing a display coupled with the device; and determining the target content rating based on the geographical location of the viewer (see include, but are not limited to, paragraphs 0060, 0087, 0107, 0247, 0056).  

Regarding claim 11, Shoemake discloses the method of claim 3, further comprising: determining a time of day; and 
	determining the target content rating based on the time of day (factor comprises time of a day – see include, but not limited to, paragraphs 0087-0088, 0099, 0178-0179). 
	See also US 20090133051 – figure 17 for the concept of rating based on time of a day is well-known.

Regarding claim 12, Shoemake discloses the method of claim 3, wherein a content rating of the first action is higher than the target content rating (content rating of inappropriate content or offensive is higher than the target content rating of user preference/child so that replacement of clean version or appropriate content based on rating setting for a child/target user – see include, but not limited to, figures 2a-4, paragraphs 0102-0106). 

Regarding claim 13, Shoemake discloses the method of claim 12, wherein obtaining a second action that satisfies the target content rating and that is within a degree of similarity to the first action comprises downrating the first action (see include, but are not limited to, figures 2a-4, paragraphs 0102-0106).  

Regarding claim 16, Shoemake discloses the method of claim 1, further comprising, on a condition that a third action performed by a representations of an agent depicted in the content item satisfies the target content rating, forgoing replacement of the third action in order to maintain the third action in the content item (forgoing replacement of other factor/reactions in order to main the other factor/action in the content portion see include, but not limited to, paragraphs 0087-0088, 0104, 0106-0107).  

Regarding claim 17, Shoemake discloses the method of claim 1, further comprising: determining an objective that the first action satisfies; and selecting the second action from a set of candidate actions based on the objective (selecting a replacement content with action/markers/watermark from plurality of replacement with actions/markers in different versions of content – see include, but not limited to, paragraphs 0025, 0103, 0134).
	See also the teaching of this limitation in Candelore et al. (US 20060130119): figure 7).

Regarding claim 18, Shoemake discloses the method of claim 1, wherein identifying, from the content item, a first action performed by one or more representations of agents depicted in the content item comprises retrieving the first action from metadata of the content item (retrieving marker(s)/watermarks embedded in content item – see include, but are not limited to, paragraphs 0014, 0095, 0104, 0106) .  
	See also Candelore et al. (US 20060130119): paragraphs 0061, 0091 for this teaching.

Regarding claim 19, limitations of a device that correspond to the limitations of the method in claim 1 are analyzed as discussed in in the rejection of claim 1. Particularly, Shoemake discloses device comprising: one or more processors; a non-transitory memory; and one or more programs stored in the non-transitory memory, which, when executed by the one or more processors, cause the device to: obtain a content item; identify, from the content item, a first action performed by one or more representations of agents; determine whether the first action breaches a target content rating; and in response to determining that the first action breaches the target content rating: obtain a second action that satisfies the target content rating and that is within a degree of similarity to the first action; and replace the first action with the second action in order to satisfy the target content rating (see similar discussion in the rejection of claim 1).  

Regarding claim 20, limitations of a non-transitory memory that correspond to the limitations of a method in claim 1 or of a device in claim 19 are analyzed as discussed in the rejection of claim 1/19. Particularly, Shoemake discloses a non-transitory memory storing one or more programs, which, when executed by one or more processors of a device, cause the device to: Amendment4Attorney Ref. No.: 27753-50270C1Application No. 17/476,949 obtain a content item; identify, from the content item, a first action performed by one or more representations of agents; determine whether the first action breaches a target content rating; and in response to determining that the first action breaches the target content rating: obtain a second action that satisfies the target content rating and that is within a degree of similarity to the first action; and replace the first action with the second action in order to satisfy the target content rating (see similar discussion in the rejection of claim 1/19).

Claims 1-8 and 12-20 are alternatively rejected under 35 U.S.C. 102(a)(1) as being anticipated by Candelore et al. (US 20060130119 A1).

Regarding claim 1, Candelore discloses a method comprising: 
 	at a device including a non-transitory memory and one or more processors coupled with the non-transitory memory (see, include, but are not limited to, figures 3-4): 
 	obtaining a content item (obtain main content – see include, but are not limited to, figures 6-7, 9-14A); 
	identifying, from the content item, a first action performed by one or more representations of agents (identifying, from the main content, control information identifying rating/tags of the segment performed by one or more representations of providers/operators – see include, but are not limited to, figures 5b-7, 11-14a)  ; 
	determining whether the first action breaches a target content rating (determining whether the control information of rating/tags does not satisfy a target content rating of parental control limits – see include, but are not limited to, figures 5b-7, figures 10-17); and 
	in response to determining that the first action breaches the target content rating: obtaining a second action that satisfies the target content rating and that is within a degree of similarity to the first action; and replacing the first action with the second action in order to satisfy the target content rating (in response to determining the rating/tags of content does not satisfy with the target content rating in parental control limit, obtain tags/rating that satisfies the target rating in parental control limit and the is within similarity to the tags/rating, and replacing the first rating/tag with the rating/tag of replacement content in order to satisfy the target rating of parental control limit – see include, but are not limited to, figures 5b-7, 10-17, paragraphs 0036, 0051-0052, 0055, 0079, 0094, 0100).  

Regarding claim 2, Candelore discloses the method of claim 1, further comprising performing scene analysis on the content item to identify the one or more representations of the agents and to identify the first action performed by the one or more representations of the agents (see figures 13-14a, 16a-16f, paragraph 0003).  

Regarding claim 3, Candelore discloses the method of claim 1, further comprising performing semantic analysis on the first action to determine whether the first action breaches the target content rating (analysis of language, context tag, etc. in video portion to determine whether the first action satisfies with parental control limit – see include, but are not limited to, figures 5b-7, 11-17, paragraphs 0072, 0075, 0108).  

Regarding claim 4, Candelore discloses the method of claim 3, further comprising obtaining the target content rating (obtaining the target content rating via user input of parental control limits – see include, but are not limited to, paragraphs 0093, 0114-0116).  

Regarding claim 5, Candelore discloses the method of claim 4, wherein obtaining the target content rating comprises detecting a user input that indicates the target content rating (see include, but are not limited to, figures 16a-16G, paragraphs 0114-0116).  

Regarding claim 6, Candelore discloses the method of claim 3, further comprising determining the target content rating based on an estimated age of a target viewer (age based rating processing – figure 10, step 1015, figures 11, 13 (limit 1), 16a, 16c.  

Regarding claim 7, Candelore discloses the method of claim 6, wherein determining the target content rating based on an estimated age of a target viewer comprises: determining the estimated age of the target viewer viewing a display coupled with the device; and determining the target content rating based on the estimated age of the target viewer (figure 10, step 1015, figures 11, 13 (limit 1), 16a, 16c, para. 0091, 0093).  

Regarding claim 8, Candelore discloses the method of claim 6, wherein determining the target content rating based on an estimated age of a target viewer comprises determining the target content rating based on a parental control setting (see figures 16a, 16g, paragraphs 0091, 0093-0095).  

Regarding claim 12, Candelore discloses the method of claim 3, wherein a content rating of the first action is higher than the target content rating (see para. 0036, 0080). 

Regarding claim 13, Candelore discloses the method of claim 12, wherein obtaining a second action that satisfies the target content rating and that is within a degree of similarity to the first action comprises downrating the first action (see include, but are not limited to, figures 7, 12-13, 16a-16g, paragraphs 0029, 0036, 0080, 0091).  

Regarding claim 14, Shoemake discloses the method of claim 3, wherein content rating of first action is lower than target content rating (substituting with a higher rating (referred to as “up-rating”) – see include, but are not limited to, paragraphs 0036, 0052, 0091).
	
Regarding claim 15, Shoemake discloses the method of claim 14, wherein obtaining a second action that satisfies the target content rating and that is within a degree of similarity to the first action comprises uprating the first action (see include, but are not limited to, paragraphs 0029, 0036, 0052, 0069, 0080, figure 7).  

Regarding claim 16, Candelore discloses the method of claim 1, further comprising, on a condition that a third action performed by a representations of an agent depicted in the content item satisfies the target content rating, forgoing replacement of the third action in order to maintain the third action in the content item (figures 6-7, 11-17).  

Regarding claim 17, Candelore discloses the method of claim 1, further comprising: determining an objective that the first action satisfies; and selecting the second action from a set of candidate actions based on the objective – see include, but are not limited to, figure 7, 10-17).

Regarding claim 18, Candelore discloses the method of claim 1, wherein identifying, from the content item, a first action performed by one or more representations of agents depicted in the content item comprises retrieving the first action from metadata of the content item (see include, but are not limited to, paragraphs 0061, 0091).

Regarding claim 19, limitations of a device that correspond to the limitations of the method in claim 1 are analyzed as discussed in in the rejection of claim 1. Particularly, Candelore discloses device comprising: one or more processors; a non-transitory memory; and one or more programs stored in the non-transitory memory, which, when executed by the one or more processors, cause the device to: obtain a content item; identify, from the content item, a first action performed by one or more representations of agents; determine whether the first action breaches a target content rating; and in response to determining that the first action breaches the target content rating: obtain a second action that satisfies the target content rating and that is within a degree of similarity to the first action; and replace the first action with the second action in order to satisfy the target content rating (see similar discussion in the rejection of claim 1).  

Regarding claim 20, limitations of a non-transitory memory that correspond to the limitations of a method in claim 1 or of a device in claim 19 are analyzed as discussed in the rejection of claim 1/19. Particularly, Candelore discloses a non-transitory memory storing one or more programs, which, when executed by one or more processors of a device, cause the device to: Amendment4Attorney Ref. No.: 27753-50270C1Application No. 17/476,949 obtain a content item; identify, from the content item, a first action performed by one or more representations of agents; determine whether the first action breaches a target content rating; and in response to determining that the first action breaches the target content rating: obtain a second action that satisfies the target content rating and that is within a degree of similarity to the first action; and replace the first action with the second action in order to satisfy the target content rating (see similar discussion in the rejection of claim 1/19).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shoemake as applied to claim 3 above and further in view of Candelore et al. (US 20060130119).

Regarding claim 14, Shoemake discloses the method of claim 3. Shoemake further disclose when a child user is no longer present, resuming presentation of the received first content (para. 0107, 0159). However, Shoemake does not explicitly disclose wherein a content rating of the first action is lower than the target content rating.

Candelore discloses content rating of first action is lower than target content rating (substituting with a higher rating (referred to as “up-rating”) – see include, but are not limited to, paragraphs 0036, 0052, 0091).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shoemake with the teaching including replacing content rating with a higher rating as taught by Candelore in order to yield predictable result of providing content with desired rating to more mature audiences (para. 0036, 0052).

Regarding claim 15, Shoemake discloses the method of claim 14, wherein obtaining a second action that satisfies the target content rating and that is within a degree of similarity to the first action comprises uprating the first action (see include, but not limited to, Shoemake: paragraphs 0106-0107; Candelore: paragraphs 0036, 0052, 0069, 0080, figure 7).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Candelore as applied to claim 3 above and further in view of Hildreth et al. (US 20090133051).
	
Regarding claim 11, Candelore discloses the method of claim 3. Candelore does not explicitly discloses determining a time of day; and 
	determining the target content rating based on the time of day. 
	Hildreth discloses determining a time of day; and determining target content rating based on the time of data – see include, but are not limited to, figure 17).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Candelore with the teachings including determining target content rating based on time of data as taught by Hildreth in order to yield a predictable result of restricting content based on time of day (para. 0189).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Shimy et al. (US 20110069940) discloses restrict content displayed based on location of user (paragraphs 0129-0131).
	Oswal et al. (US 20180376205) discloses method and apparatus for remote parental control of content viewing in augmented reality settings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
September 27, 2022